Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 01/15/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A copy of non-patent literature publication “BRANDEMUEHL et al., The Impact of Demand-Controlled and Economizer Ventilation Strategies on Energy Use in Buildings, ASHRAE Transactions, Vol. 105, 1999” has not been provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, updating predicted occupant counts for an upcoming plurality of time slots for each of the plurality of zones using actual occupancy counts for each of the plurality of zones. The term, “an upcoming plurality of time slots” is unclear as “an” is generally used to refer to a singular noun, where as “plurality of time slots” is a plural noun. For the sake of compact prosecution the limitation is being interpreted to recite, updating predicted occupant counts for 
Claim 7 and 13 recites similar limitation as claim 1 above and therefore are also rejected for the same reason as above.

Claim 3 recites, further comprising determining the actual occupancy counts using occupancy sensors near each doorway of the building, such that real-time depth frames from the occupancy sensors are provided to that estimates occupancy counts for the zones responsive to occupants entering or exiting through the doorways.  It is unclear what device this real-time depth frames from the occupancy sensors are provided to or what device is being referred to by “that estimates occupancy counts”.
Claim 9 and 15 recites similar limitation as claim 3 above and therefore are also rejected for the same reason as above.



Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 recites in part, 
updating a misprediction type distribution for the upcoming plurality of time slots for each of the plurality of zones, the misprediction type distribution indicating misprediction for true negatives, false positives, false negatives, and true positives;
updating a total misprediction cost expectation according to the predicted occupant counts and the misprediction type distribution; 
determining HVAC power for each of the plurality of zones to optimize occupant thermal comfort weighted according to the predicted occupant counts while minimizing the total misprediction cost expectation, the determining being constrained to a heat exchange configuration of the building and minimum and maximum HVAC power available to each of the plurality of zones; and
A thorough search has been conducted for the subject matter with the most relevant prior art found to be discussed.

Liu (US20200221558A1) in Fig. ¶0031-¶0038 teaches determining when occupancy sensor data is true negatives, false positives, false negatives, and true positives and controlling a lighting system based on the determination. It doesn’t teach total misprediction cost for an HVAC and determining HVAC power while minimizing the total misprediction cost expectation.

Thind (US20100235004A1) in Fig. 1 teaches predicating occupancy from detected occupancy and controlling environmental condition based on detected and predicted occupancy.  It doesn’t teach determining misprediction in occupancy, doesn’t teach determining total misprediction cost and determining HVAC power while minimizing the total misprediction cost expectation.

Johnson (US20100262298A1) in ¶0025 and ¶0044-¶0046 teaches determining a best set-point for HVAC control based on thermal comfort profile and temperature models which includes airflow models, HVAC configurations, influences between zones (zone correlations), number of occupants and other criteria that provide useful information is accessing and predicting climate influences. It doesn’t teach determining misprediction in occupancy, doesn’t teach determining total misprediction cost and determining HVAC power while minimizing the total misprediction cost expectation.

Kleiminger (Predicting household occupancy for smart heating control: A comparative performance analysis of state-of-the-art approaches) – in section: Prediction accuracy teaches determining occupancy prediction accuracy of various algorithms using true negatives, false positives, false negatives, and true positives. It doesn’t teach determining total misprediction cost and determining HVAC power while minimizing the total misprediction cost expectation.

Kleiminger (Household Occupancy Monitoring Using Electricity Meters) section Performance measures teaches evaluation occupancy classification performance using true negatives, false positives, false negatives, and true positives. It doesn’t teach determining total misprediction cost and determining HVAC power while minimizing the total misprediction cost expectation.

Wang (Linking energy-cyber-physical systems with occupancy prediction and interpretation through WiFi probe-based ensemble classification) in section 4.3.3. Error assessment teaches determining occupancy, Accuracy (ACC) using true negatives, false positives, false negatives, and true positives. It doesn’t teach determining total misprediction cost and determining HVAC power while minimizing the total misprediction cost expectation.

No other art could be found which alone or in combination teaches updating to a total misprediction cost expectation according to the predicted occupant counts and the misprediction type distribution and determining HVAC power for each of the plurality of zones to optimize occupant thermal comfort weighted according to the predicted occupant counts while minimizing the total misprediction cost expectation in view of the rest of the limitations of the claim.

Claim 1 is therefore allowable over prior art.
Independent claims 7 and 13 recites similar limitation as claim 1 and are therefore also allowable for the same reasons as claim 1 above.
Dependent claims 2-6, 8-12 and 14-18 depends on claims 1, 7 and 13 and are therefore allowable due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116